Exhibit 10.1

Execution Version

AMENDED AND RESTATED CONDITIONAL SHARE TRANSFER AGREEMENT

THIS AMENDED AND RESTATED CONDITIONAL SHARE TRANSFER AGREEMENT (this
“Agreement”), dated as of October 24, 2008, is entered into among:

JSC BTA Securities, a joint stock company registered under the laws of
Kazakhstan and holding broker-dealer license No. 0401201983, as securities agent
(together with its successors and assigns in such capacity, the “Securities
Agent”) under the Amended and Restated Securities Agency Agreement of even date
herewith (the “Securities Agency Agreement”), acting on behalf of (i) The Bank
of New York Mellon, as Collateral Agent under the Original Indenture and the New
Indenture (each as defined herein), (ii) The Bank of New York Mellon, as trustee
under the Original Indenture (in such capacity, the “Original Trustee”) for the
benefit of the Original Trustee and the holders of the Original Notes (as
defined herein), and (iii) The Bank of New York Mellon, as trustee under the New
Indenture (in such capacity, the “New Trustee” and, together with the Original
Trustee, the “Trustee”) for the benefit of the New Trustee and the holders of
the New Notes (as defined herein), but, in each such case, solely in respect of
the Kazakhstan Documents (as defined in the Securities Agency Agreement) and the
Shares (as defined herein) covered thereby, and

Transmeridian Exploration Inc., a British Virgin Islands company (“TME”), and
Bramex Management, Inc., a British Virgin Islands company (“Bramex” and,
together with TME, the “Shareholders”).

RECITALS:

A. JSC Caspi Neft TME (“Caspi Neft”) is a Kazakhstan joint stock company
registered under the laws of the Republic of Kazakhstan, with an authorized
Charter Capital of 50,000,000 tenge consisting of 50,000 common shares with a
nominal value of 1,000 tenge per share, all of which shares are issued and
outstanding (National Identification Number KZ1C41630019), of which 25,000 are
legally and beneficially owned by TME and 25,000 are legally and beneficially
owned by Bramex.

B. The Securities Agent and the Shareholders are party to that certain
Conditional Share Transfer Agreement, dated as of January 3, 2006, as amended on
May 24, 2006 (the “Original CSTA”), securing the obligations of the Shareholders
under the Original Indenture and the Original Notes and the guarantee of Bramex
and all other obligations of the Shareholders under the Transaction Documents
(as defined herein).

C. Money Experts JSC, a joint stock company registered under the laws of
Kazakhstan and holding broker-dealer license No. 0401200555, shall act as
nominee for the Shareholders and the Securities Agent (in such capacity,
together with its successors and assigns in such capacity, the

 

1



--------------------------------------------------------------------------------

“Nominee”) pursuant to those certain Brokerage Services Agreements (with nominal
holding) entered into between each Shareholder and the Nominee and the
Securities Agent and the Nominee, each such agreement dated as of April 2, 2007
(collectively, the “Brokerage Services Agreements”). The Nominee shall be
instructed by the Parties (as defined herein) to act pursuant to this Agreement,
and the Nominee shall acknowledge in writing receipt hereof.

D. All of the shares of Caspi Neft owned by the Shareholders are recorded in the
share register maintained by JSC “Securities Registrar System,” License
No. 20050017 of the National Companies and Securities Commission of the Republic
of Kazakhstan (located at Republic of Kazakhstan, Almaty, 75 Muratbayeva St.) in
the name of the Nominee, and all such shares are fully paid and, subject to the
encumbrance and pledge appearing in the records of the Nominee, are free of all
other Encumbrances (as defined herein), except only as may be created by the
Transaction Documents.

E. TME issued its Senior Secured Notes due 2010 (the “Original Notes”) in an
aggregate principal amount of $290 million pursuant to that certain Indenture,
dated as of December 12, 2005, as supplemented by the First, Second and Third
Supplemental Indentures thereto, dated as of December 22, 2005, May 24, 2006 and
the date hereof, respectively, by and among TME, the Original Trustee,
Transmeridian Exploration Incorporated (the “Parent”), as guarantor, and the
other guarantors party thereto (the “Subsidiary Guarantors” and, together with
the Parent, the “Guarantors”) (as further amended, supplemented or otherwise
modified from time to time, the “Original Indenture”), and the Original Notes,
and all of TME’s obligations with respect thereto and otherwise under the
Original Indenture, are guaranteed by the Guarantors.

F. Pursuant to that certain Indenture, dated as of the date hereof, by and among
TME, the Guarantors, and the New Trustee (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “New Indenture” and,
together with the Original Indenture, the “Indentures”), TME will issue its new
Senior Secured Notes due 2010 (the “New Notes” and, together with the Original
Notes, the “Notes”) in an aggregate principal amount of up to $177,726,000 (or
such other aggregate principal amount set forth in an Authentication Order
delivered on the Issue Date (as defined in the New Indenture)) in exchange for
all or a portion of the Original Notes.

G. The Shareholders and the Securities Agent have each agreed to enter into this
Agreement to (a) afford the Trustee the practical benefit of remedies, upon the
occurrence of an event which under the Original Indenture would constitute an
“Event of Default” (as defined in the Original Indenture), or the occurrence of
an event that under the New Indenture would constitute an “Event of Default” (as
defined in the New Indenture), in each case such event of default hereunder, an
“Event of Default,” that taken as a whole are not less than substantially
equivalent to the remedies that would be available to the holder of a perfected
share pledge under Kazakhstan law and (b) make the other modifications to the
Original CSTA as set forth herein.

 

2



--------------------------------------------------------------------------------

SECTION 1

INTERPRETATION

1.1 Definitions.

In this Agreement, unless something in the subject matter or context is
inconsistent therewith, the following terms shall have the meanings set forth
below:

“Business Day” means any day, other than a Saturday, Sunday or statutory
holiday, on which the principal commercial banks located in Almaty, in the
Republic of Kazakhstan and New York, New York, are open for business during
normal banking hours;

“Encumbrances” means any encumbrance, lien, charge, hypothecation, pledge,
mortgage, title retention agreement, security interest of any nature, adverse
claim, exception, reservation, easement, right of occupation, transfer
“blockage” notice or any other matter capable of registration against title,
option, right of pre-emption, privilege or any contract to create any of the
foregoing;

“Losses” has the meaning given in Section 5.1 hereof;

“Parties” means the Securities Agent and the Shareholders, and “Party” means any
of them;

“Person” includes any natural person, corporation, company, limited liability
company, trust, joint venture, association, incorporated organization,
partnership, governmental authority or other entity;

“Sales Proceeds” means the aggregate proceeds of any sale by or at the direction
of the Securities Agent of Transferred Shares, net of any stamp or transfer
taxes or statutory withholdings, customary brokerage commissions or similar fees
and reasonable out-of-pocket expenses of the Securities Agent incurred in
connection with such sale;

“Securities” means:

 

  (i) equity securities of Caspi Neft, including common shares, together with
all dividends accrued thereon;

 

  (ii) rights, warrants, options and other instruments issued by Caspi Neft,
which entitle the holder, either under all circumstances or under some
circumstances, to acquire from Caspi Neft equity securities of Caspi Neft; and

 

  (iii) instruments that are convertible or exchangeable, either under all
circumstances or under some circumstances, into any of the foregoing;

“Share Transfer” has the meaning given in Section 2.1 hereof;

 

3



--------------------------------------------------------------------------------

“Shares” means the common shares of Caspi Neft owned by the Shareholders as
described in Recital A at the date hereof, and includes any additional
Securities hereafter acquired by the Shareholders;

“Solicitation Statement” means the Offering Memorandum and Consent Solicitation
Statement, dated July 23, 2008, as supplemented;

“Subsidiary” means, in relation to any Person or corporation, any body corporate
of which more than 50% of the outstanding shares carrying voting rights at all
times are owned directly or indirectly by or for the Person or corporation
and/or by or for any body corporate in like relation to the Person or
corporation, provided that the ownership of such shares confers at all times the
right to elect at least a majority of the board of directors of such body
corporate, and includes any body corporate in like relation to a Subsidiary;

“Termination Date” means the first to occur of (i) the date upon which all
Transferred Shares have been disposed of or the ownership thereof re-transferred
to the Shareholders pursuant to Section 2.2(b) hereof and (ii) the date that all
Secured Obligations (as defined in the Securities Agency Agreement) (other than
indemnification obligations for which no claim has been made) have been paid or
otherwise satisfied in full;

“Transaction Documents” means the Notes, the Indentures, the Security Documents
(as defined in the New Indenture, of which this Agreement is one) and each and
every other agreement, contract or undertaking executed by the Parent, either
Shareholder or any other subsidiary of the Parent in connection therewith;

“Transfer Instruction” has the meaning given in Section 2.1 hereof; and

“Transferred Shares” means the Shares, after the occurrence of a Share Transfer.

1.2 Extended Meanings.

In this Agreement, unless something in the subject matter or context is
inconsistent therewith: words importing the singular number shall include the
plural and vice versa; words importing a gender shall include the masculine,
feminine and neuter genders; and words importing Persons shall include
individuals, partnerships, corporations, associations, trusts, government
agencies and any other form of organization or entity whatsoever.

1.3 Headings.

The division of this Agreement into Sections and subsections and the insertion
of headings are for convenience of reference only and shall not affect the
construction or the interpretation of this Agreement. The terms “this
Agreement,” “hereof,” “hereunder” and similar expressions refer to this
Agreement in its entirety and not to any particular Section, subsection, or
other portion hereof and include any agreement supplemental hereto. Unless
something in the subject matter or context is inconsistent herewith, references
herein to Sections, subsections and Schedules are to Sections and subsections
and Schedules of this Agreement.

 

4



--------------------------------------------------------------------------------

1.4 Business Days.

If any payment is required to be made or other action is required to be taken
pursuant to this Agreement on a day which is not a Business Day, then such
payment or action shall be made or taken on the next Business Day.

SECTION 2

TRANSFER AND DISPOSITION

2.1 Transfer of Shares.

Subject to the terms and conditions hereof, if (but only if) the Securities
Agent shall be directed to do so in writing by the Collateral Agent pursuant to
the Securities Agency Agreement, the Securities Agent shall deliver a written
notice to the Nominee (a “Transfer Instruction”) instructing the Nominee to
transfer on the Nominee’s books and records ownership of the Shares to, or as
otherwise directed by (in accordance with the Collateral Agent’s instructions),
the Securities Agent (a “Share Transfer”). Each Shareholder hereby authorizes,
directs, requests and instructs the Nominee to accept and comply with any such
Transfer Instruction without any duty of further inquiry of the Shareholders.
The Securities Agent hereby agrees that it will not effect any transfer of the
Shares prior to the Termination Date other than pursuant to a Transfer
Instruction.

2.2 Disposition of Transferred Shares.

 

  (a) Following completion of a Share Transfer, the Securities Agent shall, at
the direction of the Collateral Agent given pursuant to the Securities Agency
Agreement, sell the Transferred Shares for cash or other consideration in one or
more transactions pursuant to the written instructions of the Collateral Agent
and in a manner consistent with applicable law. Without the express written
consent of the Collateral Agent, the Securities Agent shall not sell or
otherwise transfer, or place or permit any Encumbrance on, the Transferred
Shares.

 

  (b) All Sales Proceeds shall be remitted by the Securities Agent forthwith to
the Collateral Agent until the Collateral Agent shall have received at its
offices in New York, New York an aggregate amount equal to all amounts certified
by the Collateral Agent as owed with respect to the Secured Obligations (as
defined in the Securities Agency Agreement). Upon receipt by the Securities
Agent of a written certification from the Collateral Agent that the Collateral
Agent has received the Sales Proceeds from the sales of Transferred Shares in
accordance with this Agreement in an aggregate amount sufficient to have
satisfied in full all of the Secured Obligations, the Securities Agent shall
(i) remit any remaining Sales Proceeds to the Shareholders, as they shall
jointly direct, and (ii) if applicable, instruct the Nominee to transfer
ownership of any remaining Shares to the Shareholders, as they shall jointly
direct.

 

  (c) If so directed in writing by the Collateral Agent, the Securities Agent
shall acquire Transferred Shares for the account of the Collateral Agent, or its
assigns, pursuant to the exercise of the set-off rights provided for in
Section 7.1(i). The Securities Agent shall not otherwise exercise such rights
under this Agreement or otherwise arising in favor of the Securities Agent.

 

5



--------------------------------------------------------------------------------

SECTION 3

TERM; REIMBURSEMENT OF EXPENSES

3.1 Term. The term of this Agreement shall commence on the date hereof and shall
terminate upon the Termination Date.

3.2 Reimbursement of Expenses. The Shareholders agree to reimburse the
reasonable and necessary fees, expenses and other amounts incurred by the
Securities Agent under this Agreement (including the reasonable fees and
expenses of the Securities Agent’s counsel), in addition to any other fees,
expenses and other amounts payable that may arise under the Securities Agency
Agreement.

SECTION 4

SECURITIES AGENT

4.1 Duties of the Securities Agent.

 

  (a) The Securities Agent does not owe fiduciary duties to the Shareholders or
any other Person in connection with the performance of its duties hereunder. At
the expense of the Shareholders, the Securities Agent may retain counsel and
other experts, and may rely conclusively on the advice of such counsel and other
experts.

 

  (b) Beyond the exercise of reasonable care in the custody thereof, the
Securities Agent shall have no duty as to any Transferred Shares in its
possession or control or in the possession or control of the Nominee or any
other nominee, agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto. The
Securities Agent shall be deemed to have exercised reasonable care in the
custody of the Transferred Shares in its possession or control if the
Transferred Shares are accorded treatment substantially equal to that which it
accords its other property, and the Securities Agent shall not be liable or
responsible for any loss or diminution in the value of any of the Transferred
Shares.

 

  (c) If so instructed by the Collateral Agent under the Securities Agency
Agreement, the Securities Agent will have the right to appoint a Person who will
be in charge of exercising the rights derived from or related to the Transferred
Shares under this Agreement or that may be applicable to their disposition, in
which case the Securities Agent may grant the necessary powers of attorney. In
the event the Securities Agent desires to make such an appointment, the
Securities Agent shall give prior written notice of such appointment to the
Collateral Agent, the New Trustee, the Original Trustee and the Shareholders.
The Collateral Agent shall have no liability for the negligence or willful
misconduct of either the Securities Agent or such other Person appointed
hereunder.

 

6



--------------------------------------------------------------------------------

4.2 Responsibilities of Securities Agent. The obligations of the Securities
Agent under this Agreement shall be to:

 

  (a) duly execute and deliver and act as securities agent, custodian or
beneficiary under this Agreement on behalf of the Collateral Agent acting on
behalf of the Original Trustee under the Original Indenture for the benefit of
the Original Trustee and the holders of the Original Notes and the New Trustee
under the New Indenture for the benefit of the New Trustee and the holders of
the New Notes, but, in each such case, solely in respect of the Kazakhstan
Documents and the Shares covered thereby as requested by the Collateral Agent in
writing pursuant to the Securities Agency Agreement;

 

  (b) take such action as requested by written instructions of the Collateral
Agent under the Securities Agency Agreement in a manner consistent with
applicable law (in this regard, the Securities Agent shall be entitled to rely
and act upon, and shall be fully protected in relying and acting upon, any note,
writing, resolution, notice, consent, certificate, request, demand, direction,
instruction, waiver, receipt, agreement, affidavit, letter, statement, order or
written document or written communication from the Collateral Agent reasonably
believed by the Securities Agent to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel and other experts retained or employed by the
Securities Agent in its reasonable discretion);

 

  (c) remit, according to the written instructions of the Collateral Agent, any
Sales Proceeds recovered from disposition of the Transferred Shares pursuant to
Section 2.2(a) in a manner consistent with applicable law; and

 

  (d) take such other actions reasonably requested pursuant to the Securities
Agency Agreement by the Collateral Agent in accordance with this Agreement.

The Securities Agent shall have no obligation whatsoever either prior to or
after receiving any such written notice or certificate to inquire whether an
Event of Default has in fact occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice or
certificate so furnished to it by the Collateral Agent. Except as otherwise
expressly set forth in this Agreement, (i) the Securities Agent shall not take
any action with respect to the Shares, except pursuant to the written
instructions of the Collateral Agent, and (ii) the Nominee shall not take any
action with respect to the Shares, except pursuant to a Transfer Instruction
from the Securities Agent.

4.3 Securities Agent’s Individual Capacity.

The Securities Agent may engage in any kind of financial business with Caspi
Neft or the Shareholders or any of their affiliates or respective subsidiaries
as if it were not performing the duties specified herein, and may accept fees
and other consideration from the Shareholders for services in connection with
this Agreement and otherwise without having to account for the same to the
Trustee or to the holders of Notes from time to time.

 

7



--------------------------------------------------------------------------------

4.4 Limitation of Responsibility.

 

  (a) The Securities Agent will not be liable for any facts, acts or omissions
of the parties on the Transaction Documents or third parties that may prevent
the Securities Agent from complying with its obligations and duties under this
Agreement.

 

  (b) The Securities Agent shall not have any implied liability or obligation
under this Agreement or the Transaction Documents with respect to obligations
that are not expressly provided herein or therein.

 

  (c) The Parties agree that the Securities Agent shall not be liable for any
act or omission, including, without limitation, the failure to deliver any
notice in accordance with this Agreement, to be performed by any other party
hereto or any third party (including either Trustee) that may result in a
failure to comply with the Securities Agent’s obligations.

 

  (d) The Securities Agent shall not be liable for any act performed in good
faith and in accordance with the written instructions delivered by the
Collateral Agent to the Securities Agent pursuant to the Securities Agency
Agreement.

 

  (e) Notwithstanding any other limitation to the Securities Agent’s liability
under this Agreement, the Parties agree that the Securities Agent shall not be
liable for, and shall not have any obligation to verify or investigate:

 

  (i) any representation or warranty made by the Parties in this Agreement or
any other document related to this Agreement, including but not limited to the
Transaction Documents;

 

  (ii) the contents of any certificate, report or any other document delivered
by any Party or any other third party, including the Collateral Agent; and

 

  (iii) the fulfillment by each of the Shareholders of its obligations under
this Agreement or any agreement related to this Agreement, including but not
limited to the Transaction Documents.

 

  (f) Without limiting the above and notwithstanding any provision to the
contrary in any other Transaction Document, the Securities Agent and its
officers, representatives, employees and agents:

 

  (i) shall not have any liability or obligation hereunder other than those
expressly provided in this Agreement, and the Securities Agent shall not have
any implied liability or obligation hereunder;

 

  (ii)

at any time, upon determination by the Securities Agent after consultation with
legal counsel that it is prohibited by applicable law to perform or refrain from
performing an act or requirement set forth herein, the Securities Agent may
postpone or refrain from performing such act until

 

8



--------------------------------------------------------------------------------

 

the Securities Agent has received legal advice from counsel or other evidence
reasonably satisfactory to the Securities Agent that such act (or omission to
act) is not prohibited by applicable law;

 

  (iii) may, at its own election, seek advice from any legal or any other kind
of advisor (provided that the Securities Agent shall not retain financial
advisors unless directed to do so by the Collateral Agent in writing);

 

  (iv) shall not have any liability whatsoever to determine or investigate the
fulfillment or compliance by any of the Parties of the terms, conditions and
obligations under this Agreement or any other agreement they are part of;

 

  (v) shall not incur in any liability whatsoever for any delay, cancellation or
modification of any notice, consent, certificate, representation, communication,
copy or other communication not delivered to the Securities Agent; and

 

  (vi) shall not be deemed to have knowledge of any fact or circumstance, unless
the Securities Agent has received a written notice in the domicile and to the
attention of the individual appointed (or that will be appointed) for such
purposes in accordance with this Agreement.

SECTION 5

INDEMNIFICATION; DISCLAIMERS, ETC.

5.1 Shareholders’ Indemnification Obligations. The Shareholders shall be liable
for and shall reimburse and indemnify the Securities Agent and hold the
Securities Agent harmless from and against any and all claims, losses,
liabilities, costs, damages or expenses (including reasonable attorney’s fees
and expenses) (collectively, “Losses”) arising from or in connection with or
related to this Agreement or being Securities Agent hereunder (including, but
not limited to, Losses incurred by the Securities Agent in connection with its
successful defense, in whole or in part, of any claim of willful misconduct or
negligence on its part); provided, however, that the Securities Agent shall not
be indemnified for Losses caused by its own willful misconduct or negligence.

 

  (a) No provision of this Agreement, the Securities Agency Agreement or any
other Transaction Document shall require the Securities Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or under the other Transaction Documents or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 

  (b)

The Securities Agent shall have no liability (whether sounding in tort, contract
or otherwise) for Losses in connection with, arising out of, or in any way
related to, performance by the Securities Agent under this Agreement, or any
act, omission or event occurring in connection therewith, unless it is
determined by a final and

 

9



--------------------------------------------------------------------------------

 

nonappealable judgment of a court of competent jurisdiction that is binding on
the Securities Agent that such Losses were the result of acts or omissions on
the part of the Securities Agent constituting willful misconduct or negligence.

 

  (c) The Securities Agent shall be reimbursed and indemnified by the
Shareholders (whether by way of payment in advance or otherwise) against all
Losses and other costs, claims, expenses (including legal fees) and liabilities,
including any transfer, stamp, documentary or similar taxes in connection with
any Share Transfer, that the Securities Agent will or may expend or incur in
carrying out any instructions from the Collateral Agent to act hereunder given
in accordance with the Securities Agency Agreement, or in taking any legal
action or commencing any legal proceedings or other steps to enforce or realize
upon any rights or remedies of either Trustee under the Securities Agency
Agreement.

SECTION 6

ILLEGALITY; NO INCONSISTENCY

6.1 Nothing in this Agreement or the Transaction Documents shall require the
Securities Agent to take any action that is in violation of or prohibited by
(i) applicable laws or (ii) the Securities Agency Agreement.

SECTION 7

MISCELLANEOUS PROVISIONS

7.1

 

  (a) Notices. All notices, approvals, comments or other communications required
or desired to be given hereunder shall be in writing and delivered in person or
mailed by certified mail or courier, postage prepaid, addressed as follows, or
by facsimile transmission, and shall be deemed to have been given when received:

If to the Securities Agent:

JSC BTA Securities

281 Khusainov Street

Almaty 050060

Kazakhstan

Attention: Zhassulan Bekzhigitov

Fax: +7-727-299-1025

If to the Shareholders:

c/o Transmeridian Exploration Incorporated

5847 San Felipe, Suite 4300

Houston, Texas 77057

USA

Attention: Earl W. McNiel

Fax: +1-713-781-6593

 

10



--------------------------------------------------------------------------------

  (b) Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid, illegal or unenforceable in whole or
in part in any jurisdiction, then such invalidity, illegality or
unenforceability shall affect in that jurisdiction only such clause or
provision, or part thereof, and shall not in any manner affect such clause or
provision in any other jurisdiction or any other clause or provision of this
Agreement in any jurisdiction.

 

  (c) Amendments. This Agreement may be changed, waived, discharged or
terminated only by an instrument in writing signed by all of the Parties and
consented to by each Trustee in writing.

 

  (d) Operative Time. Following receipt of the Requisite Consents (as defined in
the Solicitation Statement), the parties hereto will execute this Agreement.
This Agreement will become effective upon execution, but the proposed amendments
to the Original CSTA effected hereby will not become operative until the
Original Notes are accepted for payment and exchange in the exchange offer (as
described in the Solicitation Statement), which is expected to occur immediately
prior to the closing of the Swap (as defined in the Solicitation Statement).

 

  (e) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Republic of Kazakhstan. The Parties agree that any
suit for the enforcement of this Agreement may be brought in the courts of the
Republic of Kazakhstan and consent to the nonexclusive jurisdiction of such
courts.

 

  (f) Dispute Resolution.

 

  (i) The Parties shall make attempts to settle disputes hereunder amicably
through good faith negotiations within thirty (30) days from the moment of
submission of a written notice about such dispute by one Party to the other
Party. If such negotiations are not successful, a dispute, controversy or claim
arising out of or relating to this Agreement, or the breach, termination or
invalidity hereof, shall be settled by arbitration.

 

  (ii)

Each of the Parties hereby irrevocably agrees that, if any dispute, claim or
disagreement arises from or in connection with this Agreement (or any
supplement, modification or addition thereto, including as to the terms or
conditions of the execution, breach, termination or invalidity hereof or
thereof) (together, “Disputes”) and the negotiations referred to in Clause
7.1(f)(i) are not successful, such Dispute shall be submitted to arbitration.
Disputes submitted to arbitration shall be conducted in English and be resolved
by arbitration in London by the Arbitration Court of the International Chamber
of Commerce (the Arbitration Court) in accordance with the rules of the
Arbitration Court, which rules are deemed to be incorporated by reference into
this Clause. The tribunal shall consist of three arbitrators, one appointed by
each of the Parties with the third being

 

11



--------------------------------------------------------------------------------

 

agreed between the first two arbitrators but, in the absence of agreement
between them, shall be appointed by the Arbitration Court. All decisions of the
Arbitration Court shall be binding on the Parties, and the Dispute shall be
considered finally settled under the rule of the Arbitration Court by said
arbitrators.

 

  (g) Further Assurances. Each of the Parties shall from time to time execute
and deliver all such further documents and instruments and do all acts and
things, either before or after any Share Transfer, as may be reasonably required
to effectively carry out or better evidence or perfect the full intent and
meaning of this Agreement.

 

  (h) Assignment. This Agreement may not be assigned by any Party without the
prior written consent of the other Parties, the Original Trustee, the New
Trustee and the Collateral Agent. If such consent is granted, such consent will
not in any way release or relieve the assigning Party of any of its obligations
hereunder. This Agreement shall enure to the benefit of and, except as otherwise
provided herein, be binding upon the respective heirs, executors,
administrators, successors and permitted assigns of the Parties.

 

  (i) No Restrictions on Set-Off. Nothing in this Agreement shall restrict the
right of the Securities Agent to exercise on behalf of the Collateral Agent or
either Trustee any right of set-off against any Shareholder that may exist in
favor of the Collateral Agent or such Trustee or the Securities Agent, under
this Agreement or any other Transaction Document, by operation of law or
otherwise; provided, however, that the right of set-off is exercised in respect
of a Secured Obligation arising under a Transaction Document and is exercised
for the benefit of, and only at the express written direction of, the Collateral
Agent, either Trustee or their respective assigns.

 

  (j) Counterparts and Facsimiles. The Parties agree that this Agreement may be
signed in counterparts at different times and in different places without the
Parties being in each other’s presence, each of which counterpart so executed
shall be deemed to be an original and such counterparts together shall be but
one and the same instrument. A copy of this Agreement executed by any Party and
transmitted by facsimile or in “pdf” format by electronic mail shall be binding
upon the Parties in the same manner as an original executed and delivered in
person.

[signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

JSC BTA SECURITIES,

as the Securities Agent

By:   /s/ Zhassulan Bekzhigitov   Name:   Zhassulan Bekzhigitov   Title:  
Chairman, Management Board

TRANSMERIDIAN EXPLORATION INC.,

as a Shareholder

By:   /s/ Earl W. McNiel   Name:   Earl W. McNiel   Title:   Vice President

BRAMEX MANAGEMENT, INC.,

as a Shareholder

By:   /s/ Earl W. McNiel   Name:   Earl W. McNiel   Title:   Vice President

Signature Page to Amended and Restated Conditional Share Transfer Agreement